GRIFFIN, Chief Judge.
Appellant, Tamiko Glass, seeks review of the final order of the lower tribunal awarding child support in a paternity action. In compliance with the majority opinion of this court, sitting en banc, in Finley v. Scott, 687 So.2d 338 (Fla. 5th DCA 1997), the lower court ruled that because appellant offered no evidence “justifying” guidelines support and the appellee “did meet his burden in demonstrating that [guidelines support] exceeded the actual current needs of the minor child,” he would set support in a lesser amount, which was approximately thirty per cent of guidelines. Appellee, Nelison Anderson, who, like Dennis Scott is an NBA basketball payer, is similarly situated and the recent decision of the Florida supreme court reversing this court’s decision in Finley v. Scott is controlling.1 We accordingly vacate the child support award and remand for reconsideration in light of Scott.
REVERSED and REMANDED.
GOSHORN and ANTOON, JJ., concur.

. Finley v. Scott, 707 So.2d 1112 (Fla. 1998).